Citation Nr: 1633196	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating prior to July 14, 2015, and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective December 12, 2008.  In June 2015, the Board remanded this matter for further development.  

In an August 2015 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective July 14, 2015.  As the RO's actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has phrased the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that since the issuance of the August 2015 supplemental statement of the case (SSOC), additional VA treatment records have been associated with the claims file, including an August 2015 VA treatment record regarding hearing aids.  However, such records do not address the severity of the Veteran's bilateral hearing loss or provide audiometric findings and therefore do not have a bearing on the Veteran's bilateral hearing loss rating.  As they are not pertinent to the issue before the Board, the Board may proceed with adjudication.  See 38 C.F.R. § 20.1304(c) (2015).

The Board also notes that the Veteran has filed a notice of disagreement with the June 2015 rating decision reducing the level of the Veteran's special monthly compensation to loss of use of a creative organ only and decreasing the rating for prostate cancer with urinary incontinence from 100 percent disabling to 40 percent disabling.  The RO has not yet issued a statement of the case, but the Board declines to remand these issues at this time as the RO's review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  For the appeal period prior to July 14, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  For the appeal period as of July 14, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to July 14, 2015, and in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Actions taken to assist the Veteran will be discussed below.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is established for bilateral hearing loss, and is evaluated as noncompensably disabling from December 12, 2008 to July 13, 2015, and as 10 percent disabling thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran maintains that such disability is more severe than as reflected by the currently assigned ratings.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss have not been met for any time prior to July 14, 2015.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  Additionally, for the time period since July 14, 2015, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.

The Veteran underwent examination in December 2008.  The Veteran reported that he did not hear certain sounds, experienced miscommunication, had trouble hearing certain words and the television, and had to turn the radio up high in order to hear.  The Veteran's pure tone thresholds for the right ear were 30, 30, 35, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear were 25, 35, 35, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination scores, using the Maryland CNC word list, were 80 percent for the right ear and 100 percent for the left ear.  The examiner noted that the Veteran's test reliability was inconsistent and questionable.  The examiner utilized a number of different tests, some of which did not require a response from the Veteran and were electrophysiological.  Based on those tests, the examiner opined that the Veteran's hearing was actually within normal limits.

The record contains a March 2010 private audiometric test.  The test shows hearing levels of 90 to 110 decibels for frequencies of 1000 to 4000 Hertz.  The report shows speech discrimination of 80 percent for the right ear and 88 percent for the left ear.  However, the report indicates that the audiometric test reliability was "fair" rather than "good" and it is unclear whether the test was conducted in accordance with applicable standards.  In light of the questionable reliability of these examinations, along with the extreme variance of audiometric testing results, and comments in the record that the examiners suspected exaggeration by the Veteran, the Board finds the December 2008 and March 2010 test results less probative.  

The Veteran underwent VA examination again in April 2010.  The Veteran reported difficulty hearing and understanding conversation.  He reported difficulty hearing and understanding church or worship services, difficulty hearing and understanding customers, and having to turn the television volume up in order to understand the dialogue.  The Veteran's pure tone threshold for the right ear was 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds for the left ear were 40, 40, 45, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  

The initial speech discrimination scores, using the Maryland CNC word list, were 78 percent for the right ear and 76 percent for the left ear.  The best performance speech discrimination scores, using the Maryland CNC word list, were 88 percent for the right ear and 96 percent for the left ear.  The examiner explained that the Veteran's initial responses to audiological testing during the examination were highly suspicious for exaggeration of his hearing loss.  The examiner explained that the initial pure tone thresholds at two frequencies were 15-20 decibels worse than the speech reception threshold.  After reinstruction, the examiner obtained the above test results which are believed to be more reliable than the Veteran's initial responses.  The examiner opined that the Veteran's functional work limitations were decreased ability to hear and understand conversations with soft spoken speakers, speakers at a distance, and speakers with concurrent competing noise.  Based upon the above discussion, the Board finds that the most accurate results from this examination are as follows:  40 decibels in the right ear, with 88 percent speech discrimination, and 43 decibels in the left ear with 96 percent speech discrimination.  

Also of record are VA treatment records showing complaints of hearing loss and the prescription of hearing aids; however, such do not contain audiometric data sufficient for rating purposes. 

The most probative audiometric testing obtained during the April 2010 examination, equates to Level II hearing in the right ear and Level I hearing in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing acuity in the right ear and Level I hearing acuity in the left ear results in a noncompensable disability rating.  See 38 C.F.R. § 4.85.  

In a January 2014 statement, the Veteran's representative indicated the Veteran's hearing had worsened since the last examination.  Accordingly, the Board remanded for a new examination to address the current severity of the Veteran's bilateral hearing loss.

In accordance with the Board remand, the Veteran underwent examination again in July 2015.  The Veteran's pure tone thresholds for the right ear were 25, 35, 30, and 35 decibels at 1000, 2000, 3000, and 4000 Hertz; the average is 31 decibels.  Pure tone thresholds for the left ear were 30, 35, 35, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 38 decibels.  Speech discrimination scores, using the Maryland CNC word list, were 76 percent for the right ear and 68 percent for the left ear.  The examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

These results equate to Level III hearing in the right ear and Level IV hearing in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level IV hearing in the left ear results in a 10 percent disability rating.  See 38 C.F.R. § 4.85.

In making such determinations, the Board notes that the Veteran has not demonstrated an exceptional pattern of hearing loss at any time during the appeal period.  Specifically, probative audiometric testing does not show pure tone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and understanding speech, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing and understanding speech.  Even after considering such contentions, the Board finds that the criteria are not met for a compensable rating prior to July 14, 2015, the date of the VA examination, or a rating in excess of 10 percent thereafter.

The Board acknowledges the Veteran's reports that he has an occasional loss of balance or dizziness as a result of his bilateral hearing loss.  See September 2011 Veteran's Statement; June 2010 Veteran's Statement; April 2010 Veteran's Statement.  In this regard, the Board notes that the rating schedule specifically allows for ratings due to peripheral vestibular disorders, which contemplates dizziness and staggering.  See DC 6204.  A February 2010 private treatment record noted that the Veteran reported dizziness and a March 2010 private treatment record noted that the symptom had resolved.  Both medical records show that examination of the auricles, middle ear, tympanic membrane, and external auditory canals was normal.  See February 2010 and March 2010 Private Treatment Records.  The Veteran's claim for vertigo, also claimed as dizziness and loss of balance, was denied in an August 2010 rating decision that was not appealed.  While the Veteran is competent to describe his bilateral hearing loss symptomatology, to include feelings of loss of balance, he is not competent, as a lay person, to determine whether such is, in fact, a manifestation of his bilateral hearing loss.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the workings of the inner ear, to include peripheral vestibular dysfunction.  As such, the question regarding whether loss of balance is associated with the Veteran's bilateral hearing loss may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is not probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that a separate rating under DC 6204 is not warranted.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that additional staged ratings for such disability are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, including difficulty hearing and understanding others, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  

Additionally, to the extent that the Veteran reported that his bilateral hearing loss results in loss of balance or dizziness, the Board has previously determined that a separate rating for such is not warranted as there is no probative evidence demonstrating that such is a manifestation of his bilateral hearing loss.  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The most recent examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Veteran has not alleged, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  The April 2010 examiner, after consideration of the Veteran's report of difficulty hearing and understanding customers, opined that the Veteran's functional work limitations were decreased ability to hear and understand conversations with soft spoken speakers, speakers at a distance, and speakers with concurrent competing noise.  The July 2015 VA examiner opined that the Veteran's hearing loss did not impact his ordinary conditions of daily life and his ability to work.  In a December 2015 rating decision, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) because of the Veteran's functional limitations from his service-connected posttraumatic stress disorder and prostate disabilities.  The Veteran has not expressed disagreement with the effective date of the award.  The Board finds that further consideration of the issue of entitlement to a TDIU is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for higher initial ratings for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating prior to July 14, 2015, and in excess of 10 percent thereafter for bilateral hearing loss, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


